DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28, and 30-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by R. R. Greene et al. (US – 3,238,072).
As per claim 28, Greene discloses Method of Making Taper Leaf Spring (65, Col: 1, Ln: 1-16) comprising:
a clamping portion (108, Fig: 7, 9) formed by a first and a second contact surface and comprising at least one spring arm (66, Fig: 5) integrally formed thereon and 
wherein the clamping portion comprises a rolled micro structure formed by the rolling process (The eye forming operation is performed by any conventional automatic double-end three-pass forming machine having forming rolls indicated at 110 in Fig: 7, Col: 5, Ln: 70-73), and
a reshaping rate and associated grain elongation reduces towards the short sides, the at least one spring arm being rolled out to form a parabolic spring (col: 2, Ln: 52-72, Fig: 1).

As per claim 30, Greene discloses wherein a fastening element (108, Fig: 7, 14) is formed at the end of the at least one spring arm (66, Fig: 7, 14) that is opposite the clamping portion (Fig; 7, 14).

As per claim 31, Greene discloses wherein the leaf spring (65, Fig: 1-14) comprises two spring arms (66, Fig: 3, 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over R. R. Greene et al. (US – 3,238,072) and further in view of Matsushita Tomiharu (JP – S62227541 A, from IDS).
As per claim 18, Greene discloses Method of Making Taper Leaf Spring (65, Col: 1, Ln: 1-16) comprising:
at least one spring arm (66, Fig: 5), which adjoins a clamping portion (108, Fig: 7, 9) and is formed out of a bar-shaped base material (40, Fig: 1) by means of a rolling process (Following the grinding operation, blank 40 is then heated in a suitable furnace 54 (FIGURE 2) to a temperature of from 1200' F. to 2250' F. in preparation for a hot taper rolling operation, Col: 3, Ln: 1-12, Fig: 2-3),
wherein, the rolling process for forming the leaf spring comprises a base material bar having a rounded cross-sectional geometry that is rolled out into a rectangular cross-sectional geometry in the clamping portion and in the at least one spring arm,
wherein, the base material bar of the rolling process for forming the clamping portion in the leaf spring is reshaped (The eye forming operation is performed by any conventional automatic double-end three-pass forming machine having forming rolls indicated at 110 in Fig: 7, Col: 5, Ln: 70-73) and a rolled microstructure is also formed therein (After the presetting operation, the finished spring leaf indicated at 112 in Fig: 14 is advantageously provided with a corrosion and scar resistant coating by immersing the spring leaf in a suitable coating solution 113 contained in a tank 114, Col: 5, Ln: 74 – Col: 6, Ln:8, Fig: 14), and

However, Greene fails to explicitly disclose a surface layer is mechanically removed from the base material bar before the base material bar for forming the leaf spring of the rolling process is rolled out.
Matsushita discloses Manufacture of Strip Plate with Dissimilar Width comprising:
a surface layer is mechanically removed from the base material bar before the base material bar for forming the leaf spring of the rolling process is rolled out ([0001] and [0003], Fig: 1-9).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the making taper leaf spring of the Greene to include the process in which a surface layer is mechanically removed from the base material bar before the base material bar for forming the leaf spring of the rolling process is rolled out as taught by Matsushita in order to provide good yield the dissimilar width strip plate of spring material having high plate thickness accuracy.

As per claim 19, Greene as modified by Matsushita Discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the rolling out of the clamping portion of the leaf spring is carried out with a reshaping rate of 15% or more.
It would have been 0obvious to one having ordinary skill in the art at the time the invention was made to process in which the rolling out of the clamping portion of the leaf E.I. Dupont de Nemours & Company v. Synvina C.V., 904 F.3d 996, 1006 (Fed. Cir. 2018). ("The idea behind the 'result-effective variable' analysis is straightforward. Our predecessor court reasoned that a person of ordinary skill would not always be motivated to optimize a parameter 'if there is no evidence in the record that the prior art recognized that [that] particular parameter affected the result. MPEP – 2144.05, III, C).

As per claim 20, Matsushita also discloses wherein the cross-sectional geometry of the base material bar is circular (Fig: 2).

As per claim 21, Greene as modified by Matsushita Discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the base material bar for forming the clamping portion is reshaped by more than 25 to 30%.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the process in which the base material bar for forming the clamping portion is reshaped by more than 25 to 30%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP – 2144.05, III, A).

As per claim 22, Matsushita further discloses wherein the circular cross-sectional geometry of the base material bar is created by removing the surface layer ([0001], and [0003], Fig: 2).
As per claim 23, Matsushita further discloses wherein the surface layer is carried out by mechanically working the base material bar with a defined cut ([0001], and [0003], Fig: 2).

As per claim 24, Greene discloses wherein the rolling process is carried out several times (If a single forming roll 62 is used, the taper on one half of blank 40 is formed. The position of blank 40 is then reversed end for end and the other half of blank 40 is tapered, therefore, its rolling process is carried out several times, Col: 3, Ln: 58-61, Fig: 3).

As per claim 25, Greene discloses wherein a leaf spring comprising two spring arms is produced (two arm 66, Fig: 3, 5, 11).

As per claim 26, Greene discloses, wherein the base material bar is rolled out of spring steel and is heated to curing temperature after a surface layer has been removed and before the rolling process (Taper rolling operation, Col: 4, Ln: 9-30, Fig: 2-3), and
the rolling process is carried out at the same curing temperature and a formed leaf spring is subsequently cooled in order to freeze the rolled micro structure (Col: 4, Ln: 36-47, Fig: 10).

As per claim 27,  Greene discloses wherein the rolling out of the spring arm is carried out under an effect of a tensile load acting on the base material bar and an associated elongation (Col: 1, Ln: 50-55).
As per claim 29, Greene discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the clamping portion has a smaller width than the at least one spring arm integrally formed thereon.
Matsushita discloses Manufacture of Strip Plate with Dissimilar Width comprising:
the clamping portion has a smaller width than the at least one spring arm integrally formed thereon (end portion in Fig: 8-9).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the making taper leaf spring of the Greene to make the clamping portion has a smaller width than the at least one spring arm integrally formed thereon as taught by Matsushita in order to provide good yield the dissimilar width strip plate of spring material and strong connection force.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: FU S et al. (CN – 106903480 A),
B: Wilson et al. (US – 2015/0091225 A1),
C: R. Dixon (US – 3,452,974), and
D: Pierman (US – 5,144,734).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN M AUNG/Examiner, Art Unit 3657       

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657